 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com
 5   Attorney for Defendant,
     ABRAHAM LEE
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:18-cr-00168-LJO-SKO
                                         )
11                     Plaintiff,        )                 STIPULATION TO EXCLUDE TIME
                                         )                 THROUGH NOVEMBER 4, 2019;
12                                       )                 CONDITIONAL ORDER THEREON
     vs.                                 )
13                                       )
                                         )                 Date: November 4, 2019
14   ABRAHAM LEE,                        )                 Time: 11:00 AM
                                         )                 Judge: Hon. Lawrence J. O’Neill
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18             IT IS HEREBY STIPULATED by and between the Defendant, ABRAHAM LEE, his
19   attorney of record, CAROL ANN MOSES, and Assistant United States Attorney, JEFFREY A.
20   SPIVAK, that the delay resulting in Abraham Lee’s Change of Plea Hearing in the above-
21   captioned matter scheduled for November 4, 2019 at 11:00 AM, which is after the October 29,
22   2019 trial was vacated, shall be excluded in the interests of justice. The government has no
23   objection.
24             Based on an incident that occurred on July 10, 2018, a criminal complaint was filed on
25   July 13, 2018 alleging that Mr. Lee committed the following acts: one count of 18 USC §
26   113(a)(3) – assault with a dangerous weapon, with intent to do bodily harm, one count of USC §
27   113(a)(5) – simple assault, and one count of USC § 113(a)(6) – assault resulting in serious bodily
28   injury.


     STIPULATION TO EXCLUDE TIME THROUGH
     NOVEMBER 4, 2019; [PROPOSED] ORDER THEREON                                                         1
 1           In anticipation of immediate remand, Mr. Lee requests the November 4, 2019 as a Change
 2   of Plea date in order to give his employer two weeks’ notice of his leave from work.
 3           Time is to be excluded under the Speedy Trial Act in that good cause exists and the ends
 4   of justice outweigh the interests of the public and the Defendant’s right to a speedy trial. This
 5   includes, but is not limited to, the need to schedule the Change of Plea Hearing in Case No. 1:18-
 6   cr-00168-LJO-SKO for a time after the trial date was vacated.
 7   ///
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     STIPULATION TO EXCLUDE TIME THROUGH
     NOVEMBER 4, 2019; [PROPOSED] ORDER THEREON                                                          2
 1           Mr. Lee respectfully requests the delay resulting in the Change of Plea Hearing in the
 2   above-captioned matter scheduled for November 4, 2019 at 11:00 AM, which is after the October
 3   29, 2019 trial was vacated, be excluded in the interests of justice.
 4

 5   Dated: October 14, 2019                       /s/ Carol Ann Moses
                                                   CAROL ANN MOSES
 6                                                 Attorney for Defendant,
                                                   ABRAHAM LEE
 7

 8

 9   Dated: October 14, 2019                       /s/ Jeffrey A. Spivak
                                                   JEFFREY A. SPIVAK
10                                                 ASSISTANT UNITED STATES ATTORNEY
11

12

13                                                 ORDER
14           GOOD CAUSE APPEARING, the above request to exclude time as to Defendant
15   ABRAHAM LEE regarding the delay resulting in the Change of Plea Hearing in Case No. 1:18-
16   cr-00168-LJO-SKO scheduled for November 4, 2019 at 11:00 AM, which is after the October 29,
17   2019 trial was vacated, is granted. The Court finds the ends of justice outweigh the interests of the
18   public and the Defendant in a speedy trial and is therefore the order of this Court.
19
             This Order is CONDITIONAL. CONDITION: should the defendant not enter into
20

21            a change of plea, counsel and the defendant agree that the trial will begin at 1:30

22            p.m. on November 12, 2019.

23
     IT IS SO ORDERED.
24

25       Dated:     October 15, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
26

27

28


     STIPULATION TO EXCLUDE TIME THROUGH
     NOVEMBER 4, 2019; [PROPOSED] ORDER THEREON                                                         3
